Title: From Thomas Jefferson to John Randolph, 19 November 1804
From: Jefferson, Thomas
To: Randolph, John


                  
                     Dear Sir 
                     
                     Washington Nov. 19. 04
                  
                  I mentioned to you in a cursory way the other evening that before the meeting of Congress I had conferred with my executive associates, on the subject of insults in our harbors, and that we had settled in our own minds what we thought it would be best to do on that subject, which I had thrown into the form of a bill. I meant to have communicated this to you: but on the reference of that part of the message to a special committee it was thought necessary to communicate it without delay to a member of the Committee. but the outlines are these. in the 1st. place foreign armed vessels entering our harbors are to report themselves, to take such position, & conform to such regulations respecting health, repairs, supplies, stay, intercourse & departure as shall be prescribed. on not conforming to these the vessel may be ordered away; and not obeying that order the following gradation of coercive measures is proposed. to forbid any supplies to be furnished to them. to cut off all intercourse between them & the shore or other vessels. not to recieve the entry at the custom house at that port of any vessel of the same nation till she removes. to extend the prohibition to all custom-houses of the US. so long as the refractory vessel remains: & lastly to recur to force. these were our ideas suggested from practice & a knolege of facts: and the communication of them in form of a bill is merely as a canvas for premiere ebauche for Congress to work on, & to make of it whatever they please. they cannot be the worse for knowing the result of our information & reflection on the subject which has been privately communicated as more respectful than to have recommended these measures in the message in detail as the constitution permits. with the same views I state them merely as subjects for your consideration. Accept affectionate salutations & assurances of respect.
                  
                     Th: Jefferson 
                     
                  
               